Citation Nr: 1212757	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  97-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to an increased evaluation for gastritis, rated as 0 percent disabling prior to March 18, 2003, and 10 percent disabling thereafter.

2. Entitlement to an increased (compensable) evaluation for residuals of neck injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to November 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an October 1996 rating decision, the RO continued the noncompensable disability ratings for gastritis and residuals of neck injury. In August 2003, the Board remanded the claims for additional action. In a November 2004 rating decision, the RO increased the rating for gastritis to 10 percent, effective March 18, 2003.


FINDINGS OF FACT

1. From the May 7, 1996 date of claim, gastritis has been manifested by persistent mild symptoms of epigastric pain, indigestion, and reflux, with no more than intermittent moderate symptoms, and no more than occasional severe symptoms.

2. Gastritis has not been manifested by multiple eroded or ulcerated areas, persistent moderate symptoms, or more than intermittent severe symptoms.

3. The neck symptomatology noted during the course of the claim has been attributed by competent and probative evidence to an intercurrent neck injury occurring in 1980. 


CONCLUSIONS OF LAW

1. From May 7, 1996, the criteria for a 10 percent disability rating for gastritis have been more nearly approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7304, 7305, 7306, 7346 (2011).

2. The criteria for an evaluation in excess of 10 percent for service-connected gastritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7304, 7305, 7306, 7346 (2011).

3. The criteria for a compensable evaluation for service-connected neck injuries have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in letters issued in April and May 2004, March and May 2006, and June 2008, regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The 2006 and 2008 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment. The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The 2006 letters advised the Veteran of how effective dates are assigned and the type of evidence which impacts that determination.  The case was last adjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and VA medical opinions. In addition, the Board's directives in the August 2003 remand have been accomplished. The Veteran was sent VCAA notice. The RO readjudicated the gastritis and neck disorder rating issues in a November 2004 rating decision and in supplemental statements of the case (SSOCs) issued in November 2004 and November 2011. The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Gastritis

It is recognized under the Rating Schedule that various abdominal digestive system disorders produce a common disability picture, characterized by varying degrees of abdominal pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating VA's principle of avoiding pyramiding, that is, evaluating the same disability under multiple separate diagnoses. 38 C.F.R. § 4.113; and see 38 C.F.R. § 4.14 (2011). Ratings under 38 C.F.R. § 4.114, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

The RO described the Veteran's service-connected digestive disorder as gastritis, and initially evaluated it under 38 C.F.R. § 4.114, Diagnostic Code 7307. Under that code, hypertrophic gastritis, identified by gastroscope, is rated as 60 percent disabling if it is chronic, with severe hemorrhages, or large ulcerated or eroded areas. A 30 percent rating is assigned if the disorder is chronic, with multiple small eroded or ulcerated areas, and symptoms. If the hypertrophic gastritis is chronic, with small nodular lesions, and symptoms, a 10 percent rating is assigned. The Rating Schedule at Diagnostic Code 7307 states that atrophic gastritis is a complication of a number of diseases, including pernicious anemia, and is evaluated by rating the underlying condition.

More recently, the RO evaluated the Veteran's service-connected digestive system disorder under Diagnostic Code 7346, as comparable to hiatal hernia. That code provides the following evaluation criteria:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health  ..................................................... 60 percent

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health  ..................................................... 30 percent

With two or more of the symptoms for the 30 percent evaluation of less severity  ............................. 10 percent

The Veteran's medical records that address digestive complaints also contain notations of ulcer disease. The Rating Schedule addresses ulcer disorders under 38 C.F.R. § 4114, Diagnostic Codes 7304 to 7306. Gastric and duodenal ulcers are evaluated under the following criteria:

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health  .......................... 60 percent

Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year  ..................... 40 percent

Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations  ................. 20 percent

Mild; with recurring symptoms once or twice yearly
   ........................................................... 10 percent

38 C.F.R. § 4.114, Diagnostic Code 7305.

The Veteran's service treatment records show complaints of vomiting, abdominal pain, and nausea on a number of occasions in 1973 and 1974. In 1973, a clinician provided an impression of gastritis. In a September 1975 VA medical examination, he reported ongoing gastrointestinal symptomatology. In an October 1975 rating decision, the RO granted service connection for gastritis and assigned a 0 percent, noncompensable disability rating.  In 1976, the Veteran sustained a gunshot wound in the abdomen. Reportedly there was no perforation of digestive organs and the wound was treated promptly.

Medical records from the early to mid 1990s similarly show reports of abdominal pain and indigestion, and the use of Mylanta, Tagamet, and Zantac. A January 1990 upper gastrointestinal (GI) x-ray study was negative for abnormalities.

The Veteran had a VA stomach examination in June 1996. He reported that his stomach burned, that he stayed hungry all the time, and that he had indigestion and a lot of gas and bloating. He indicated that he got some relief from antacids and Zantac. He denied periodic vomiting or recurrent hematemesis or melena. He stated that the symptoms were present all the time. The examiner reported that objective findings were within normal limits. An upper GI x-ray study showed normal findings. The examiner stated that gastritis was not found.

Treatment records from the late 1990s and early 2000s predominantly address issues other than gastrointestinal symptoms. Records from 1997 and 1998 contain occasional reports of upset stomach and indigestion, treated with Maalox. On one occasion in October 1999, the Veteran reported having loose stools containing blood. Records from 2000 and 2001 reflect occasional reports of diarrhea or constipation after changes in medications for nondigestive conditions. Notes from November 2001 reflect that the Veteran was on ranitidine for gastroesophageal reflux disorder (GERD). During private treatment in August 2002 for chest pain, the Veteran reported nausea.

The Veteran had a VA medical examination on March 18, 2003. The examining physician reported having reviewed the Veteran's claims file. With respect to his digestive system, the Veteran complained of recurrent gastritis, with epigastric discomfort, diarrhea, flatulence, and frequent episodes of nausea and vomiting. He reported taking  antacids and Phenergan. On examination, the Veteran's abdomen was nontender. The examiner diagnosed irritable bowel syndrome. The examiner noted that digestive symptoms had continued from service through the present. The examiner expressed the opinion that the current digestive disorder thus could be considered service-connected.

VA treatment records from 2003 and 2004 reflect that the Veteran received medication to address stomach pain and reflux. The Veteran has been incarcerated since 2004. He has continued on medications to address digestive symptoms. He was admitted for inpatient treatment in September 2004 and November 2005 to evaluate chest pain, and he reported nausea during each of those treatment periods. In November 2005, treatment included cardiac catheterization.

In January 2006, the Veteran received medical attention for abdominal pain and difficulty swallowing. He related a history of symptomatic episodes, including the present episode of several days duration. The physician found that the Veteran's symptoms were consistent with reflux. An upper GI endoscopy showed evidence of distal esophagitis, a small hiatal hernia, gastritis versus congestive portal gastropathy, and a punctuate duodenal ulcer. Testing was positive for Helicobacter pylori.

Prison medical records from November 2010 reflect that the Veteran had GERD that was treated with Zantac and was described as chronic and improved. In June 2011, his GERD was described as chronic and current. He was noted to have an episode of nausea with vomiting that had resolved, and to have acute constipation. In October 2011, the Veteran reported pain in his chest, back, and abdomen. He related having gas and constipation.


In November 2011, a VA nurse practitioner reviewed the Veteran's claims file. She provided the opinion that the Veteran's gastritis and GERD were stable, or possibly improved, on current treatment with Zantac. She stated that it was less likely than not that his digestive disorder had worsened or warranted a higher rating.

The medical records from the mid 1990s forward reflect that the Veteran had mild to moderate gastrointestinal symptoms, including abdominal pain and indigestion. It is not clear when reflux first manifested, but he was under treatment for that by 2001. More severe symptoms such as nausea, vomiting, melena, or anemia have been absent or no more than occasional. An active ulcer was not shown on imaging in 1990; it was seen in 2006. Overall, the medical records from the June 1996 examination forward present a disability picture of fairly chronic gastrointestinal symptoms, with moderate symptoms manifesting intermittently, and severe symptoms no more than intermittently. That disability picture is consistent with and sufficient to warrant a 10 percent rating effective from May 7, 1996, the date of the current claim for an increased rating.

From the mid 1990s through the present, the Veteran's service-connected digestive system disorder has not produced manifestations and impairment that would warrant a rating higher than 10 percent. Gastroscopy performed in 2006 showed a punctuate duodenal ulcer, not multiple eroded or ulcerated areas. The findings do not meet the criteria for a 30 percent rating under Diagnostic Code 7307. The Veteran's epigastric discomfort and reflux are not accompanied by regurgitation, and do not produce considerable impairment of health; so his disorder does not meet the criteria for a 30 percent rating under Diagnostic Code 7346. While mild symptoms are persistent, moderate symptoms are intermittent and severe symptoms occur infrequently. The disability picture is thus more consistent with the criteria for a 10 percent rating than those for a 20 percent rating under either Diagnostic Code 7304 or 7305.


Residuals of Neck Injury

The Veteran sustained neck injuries during his 1972 to 1974 service. Service connection for residuals of neck injury was established effective from his separation from service. The disability rating initially assigned was a 0 percent rating.  The Veteran filed a claim for an increased rating which was denied in a November 1982 rating decision.  The Veteran appealed and the Board denied a compensable rating in a January 1985 decision. His current claim for an increased rating was received on May 7, 1996. 

In 1980, the Veteran sustained another neck injury. Under VA regulations, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). 

The criteria for rating disabilities of the spine, including cervical spine arthritis, changed during the pendency of this appeal. VA must evaluate the Veteran's service-connected cervical spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change. See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

For the period prior to September 26, 2003, cervical spine arthritis was to be evaluated based on the limitation of motion of the cervical spine, at 30 percent if the limitation of motion was severe, 20 percent if moderate, and 10 percent if slight. 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2002). 

Effective from September 26, 2003, degenerative arthritis of the spine is evaluated under a General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a. Under the General Rating Formula for Diseases and Injuries of the Spine, a spine disorder is rated with or without pain, radiating pain, stiffness or aching. The criteria for evaluating a disorder of the cervical spine under the Formula are as follows:

Unfavorable ankylosis of the entire cervical spine...40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  ..... 30 percent

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ............. 20 percent

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ........................................... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

38 C.F.R. § 4.71a (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The neck injuries that the Veteran sustained during service are documented in his service treatment records. In September 1973, he received emergency room treatment when he was hit on the head with a clothes hanger thrown from a lawn mower. The treating clinician observed small lacerations to the left mandibular angle and to the mid-clavicular region on the left. The Veteran's neck was slightly stiff but there was no tenderness to palpation. The clinician washed the lacerations, administered a tetanus shot, and provided an analgesic. The next day, the Veteran was seen again, reporting a stiff neck. He was given additional medication and put on quarters for 24 hours.

Treatment records from January 1974 reflect that the Veteran was in a fight described as a basketball brawl. He was seen in an emergency room 30 minutes later, reporting pain in his neck. He stated that his head was pulled forward in the fight. The treating clinician noted spasm of neck muscles bilaterally. Cervical spine x-rays showed no dislocation or vertebral fracture. The clinician prescribed a soft neck collar, pain and sleep medications, and quarters for 48 hours. On follow-up three days later, the Veteran reported muscle spasms in his neck, with improvement since the injury. He was instructed to wear the brace for five days. Two days later, he fell while working, and sought treatment of possible aggravation of the injury. The treating clinician noted cervical spasm, and prescribed medication and quarters for 48 hours. Three days after that treatment, the Veteran had an orthopedic consultation. At that time he had spasm and pain in the right paraspinous muscle and a 75 percent reduction in range of motion. Motor function was grossly intact, but grip strength was decreased on the left. There was reduced sensory function in the left fifth finger.

After service, the Veteran had a VA medical examination in September 1975. At that time the cervical spine appeared normal on x-rays.  On VA orthopedic examination in December 1976, cervical spine x-rays appeared normal and no alteration of the intervertebral disc distances nor compression deformity was seen.

The Veteran had a VA orthopedic examination in August 1978. Cervical spine
x-rays at that time showed mild spurring anteriorly of C5 and C6. The alignment and disc spaces were normal. The cervical foramina appeared intact. The radiologist's impression was mild osteoarthritic degenerative spurring in the interior cervical spine, with the spine appearing otherwise unremarkable. The examining physician's impression was history of old neck injury, symptomatic, and by x-ray mild osteoarthritis at C5-C6.

Medical records contain reports that in January 1980 the Veteran fell while at work on a ship. He landed on his neck, shoulder, and the back of his head. The accident resulted in pain in his neck and left shoulder, and numbness in parts of his left arm and hand. On treatment in January 1980, he had radiculopathy symptoms in the 
C5-C6 distribution. Myelography showed evidence of disc protrusion at C5-C6. In February 1980, the Veteran underwent cervical disc fusion of C5-C6 with autogenous grafts from the left iliac crest. Later in 1980, he had renewed neck 
and shoulder pain, and x-rays showed evidence of partial extrusion of the graft at C5-C6. He underwent another surgery in July 1980, revision of interbody fusion at C5-C6.

VA has sought medical analysis regarding the likely current manifestations of the Veteran's neck injuries during service. The Veteran had a VA medical examination in March 2003, and the examiner reviewed the claims file. The Veteran reported some ongoing trouble with his neck. There was limitation of motion of the cervical spine. There were paraspinal muscle spasms in the upper back. No neurological deficits of the upper extremities were found. With respect to the Veteran's neck disability status post two fusion surgeries, the examiner wrote, "In summary this man has a well-documented history of neck trauma in the service, and therefore it is at least as likely as not that those injuries incurred in the service may be related to his present neck condition."  The RO found that the examiner's wording that the current disability "may" be related to the injuries in service was speculative, and that the examiner's opinion had not included adequate rationale. The RO sent the claims file to the examiner, and asked him to review it and provide an opinion with a detailed rationale.

The examiner reviewed the file and provided an addendum in October 2004. The examiner noted that cervical spine x-rays were negative in 1975 and 1976, but showed mild arthritis in 1978. The examiner noted that trauma can initially leave no radiographic residuals but can cause inflammation and later some calcification. The examiner noted that the Veteran's neck condition, however, was significantly aggravated by the post-service injury. The examiner opined that (1) he could not resolve without speculation whether the 1978 cervical spine arthritis was a progression or manifestation of the neck injuries in service; (2) the disc disease and surgeries were caused by the post-service injury, not by the injuries in service; and (3) it would be difficult without speculation to specify any clinical findings and/or disability that would be attributable to the injuries in service.

The Veteran has been incarcerated since 2004, and prison officials refused VA requests for VA examination of the Veteran in prison or at a VA facility. In November 2011, a VA clinician reviewed the Veteran's claims file. The reviewer noted the normal cervical spine x-rays before and soon after service, and the disc disorder findings after the post-service injury. The reviewer provided the opinion that the present neck condition is less likely than not related to injury in service, and is much more likely to be residuals related to the post-service accident.

Thus, during the course of this claim, the greater weight of medical opinion, is that the current neck disability and symptomatology is attributable to the 1980 injury and surgery residuals, and not to the injuries in service in the 1970s. The preponderance of the evidence indicates that the current neck disability is attributable to the intercurrent 1980 injury which produced disc disease and required fusion surgeries. From the mid-1990s forward, the period for which the rating is appealed, none of the manifestations of the neck disability have been attributed to the service-connected 1973 and 1974 injuries. Thus, the service-connected disability does not meet the criteria for a compensable rating under the relevant rating formulae and diagnostic codes. The Board therefore denies the appeal for a rating increase.

Other Considerations

The Board concludes that the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his gastritis with GERD and the etiology of his current neck symptomatology being the 1980 injury rather than the service-connected neck injury.  Accordingly, the Board finds that the preponderance of the evidence is against the claims. 


The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

From May 7, 1996, a 10 percent disability rating for gastritis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating in excess of 10 percent for gastritis is denied.

A compensable disability rating for residuals of neck injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


